NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

RITZ CAMERA & IMAGE, LLC,
Plaintiff-Appellee,

V.

SANDISK CORPORATION,
Defendant-Appellant.

2012-1183

Appeal from the United States District Court for the
Northern District of California in case no. 10-CV-2787,
Judge Saundra Brown Armstrong.

ORDER

Jim Hood, Attorney General for the State of Missis-
sippi, submits a letter in support of the amicus brief filed
by the Federal Trade Commission and the U.S. Depart-
ment of Justice.

Upon consideration thereof,
IT ls ORDERED THAT:

A copy of the letter will be transmitted to the merits
panel.

RITZ CAMERA V. SANDISK CORP

JUL 30 2012
Date

cc: Joseph S. Hall, Esq.

Raoul D. Kennedy, Esq.

326

FOR THE COURT

/s/ J an Horbal§,§
J an Horbaly

Clerk

u  FOB

E FEDER!S.L

{RCUIT

JuL 3 0 2012

n

JAN HUHBALV
CLERK